Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Interview Summary
A telephone interview was conducted on April 15, 2021, this constitutes an interview summary of its substance.  Examiner and applicant’s attorney discussed the proposed claim amendments submitted with the April 15, 2021 response.  Examiner indicated that the claim amendments did not place the application in condition for allowance because the recitation that the unitless ratio represent[s] a maximum height is indefinite.  It is unclear how a unitless value can represent height, which is a value associated with a unit.  Examiner also indicated that the claim needed to clarify which of the two values going into the unitless ratio represented the denominator v. the numerator of the fraction.  Examiner indicated that the idea of linking the unitless ratio to concrete steps in the method likely overcomes the current art.  But examiner also indicated that the claim would need to explicitly denote the formula or effect that the unitless ratio has on the stiffness coefficient ration of the crank-slider mechanism model.  It was agreed that the amendments would not be entered and that a non-final rejection would be issued, in accordance with the FAI pilot program.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,649,454 to Midha.
Claim 1 recites a method of fabricating a substantially linear, bi-stable, compliant crank-slider mechanism. The term substantially linear is interpreted to recite that the element being slid, slides in a linear direction only.  The term complaint is explicitly defined in the specification as a “flexible mechanism that derives some or all of its motion (mobility) from the deflection of flexible segments.”  Both Midha relates to the modeling and subsequent fabrication of substantially linear, bi-stable, compliant crank-slider mechanism[s].  See Midha col. 1, ll. 11-20. 
Claim 1 then recites providing a crank-slider mechanism model including a first segment joined to a second segment via a revolute joint, the second segment including a buckling segment spanning between a first buckling pivot and a second buckling pivot, such that the second segment is rotatable about the buckling segment.  Midha models compliant mechanisms using a simplified compliant mechanism, matrix (SCM) along with spring modeling.  See Midha col. 5, ln. 35 to col. 6, ln. 45.  The embodiments of (among others) figures 2i or 2m both appear to meet the limitations of a revolute joint between the segments and a buckling segment.
Claim 1 then recites steps of defining several elements (such as desired linear deflection, initial angles, and stiffness rations) before fabricating a physical crank-slider mechanism based on the crank-slider mechanism model.  As a matter of claim interpretation, all of the defining steps are held to be affecting the final model, such that the fabrication is based on all claim steps.  Claim 1 recites defining a maximum desired linear deflection between a first stable position of the crank-slider mechanism model and a second stable position of the crank-slider mechanism model.  The crank sliders in Midha a linear deflection distance.  Whatever this distance happens to be may be considered the defined value.  Likewise, figures 2i or 2m both have a defined initial angle shown.  This angle is based on the desired linear deflection simply because the set-up was designed to allow for the desired deflection.
defining a stiffness coefficient ratio of the crank-slider mechanism model based on the maximum desired linear deflection.  Midha teaches modeling the stiffness as a spring, having a spring constant that is defined using the width, height, and length of the flexural pivot.  See Midha, col. 6, ll. 11-25.  Since the desired linear deflection will affect the length of the pivot, the resulting spring constant is based on the desired linear deflection in some form and the stiffness coefficient ratio will in turn be defined by the spring model.  Midha also teaches calculating if each of its models meets a desired resistive force.  This desired force is the maximum actuation force.  It is calculated the values of the slider and is thus based on the values defined.  Claim 1 finally recites fabricating a physical crank-slider mechanism based on the crank-slider mechanism model.  Midha does not explicitly recite ever fabricating a slider based on all of its modeling.  But this is an obvious final step as a matter of common sense.
	The examiner would also like to suggest that claim 1 be amended to define the relationships between the factors, rather than the vague claim limitation that some elements are based on others.  Examiner also notes that defining a value can either means stating a desired value that must be maintaining, calculating a value, based on a formula using other values, or merely stating that the value exists based on an existing model.  Applicant should consider which of these each step is actually taking and use a more descriptive term.  
Claim 2 recites a step of defining a maximum area within which the physical crank-slider mechanism is designed to fit.  The area in which the crank sliders shown in figures 2i or 2m happen to fit may be retroactively defined as the maximum area.  Claim 2 does not require that this step precede other steps.  Likewise, regarding claims 3 and 4, the vertical deflection and maximum height of the models in figures 2i or 2m of Midha may be defined as the maximums.
Claim 5 recites calculating a unitless ratio of the maximum height of the crank-slider mechanism model to the maximum vertical deflection of the crank-slider mechanism model but does not recite using this ratio in any fashion, nor link it to any other step.  The ratio of these values will exist and it is obvious as a matter of common sense that it can be calculated.  Regarding claim 6, the width of the two segments in figure 2i or 2m of Midha may be defin[ed] as the widths.  Claim 7 recites a step of modifying…[the] material [or] safety factor of the crank-slider mechanism model if the defined widths…do not result in a functional [slider].  Claim 7 recites this step as conditional by using the word if.  Such a conditional step may be considered to not take place for purposes of functional.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”